Citation Nr: 0706486	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1997, for the grant of service connection and the assignment 
of a 100 percent disability evaluation for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision denied entitlement to an 
effective date earlier than February 24, 1997 for the grant 
of a service connection and a 100 percent evaluation for 
PTSD.

The veteran had perfected an appeal with regard to the RO's 
June 1996 decision denying service connection for 
hemorrhoidectomy with rectal stricture.  In April 2003 the 
veteran wrote that he was completely satisfied with the RO's 
September 2002 decision granting a 100 percent evaluation for 
PTSD, and that he wanted to withdraw his pending appeal.  See 
38 C.F.R. § 20.204 (2006) (providing that an appeal may be 
withdrawn by an appellant in writing any time prior to a 
Board decision).

In a statement received in July 2003, the veteran wrote that 
he had changed his mind, and wished to proceed with the 
appeal.  The RO informed him that this statement came too 
late to reinstate his appeal, but that it would treat the 
statement as an application to reopen the claim.  In May 
2005, the RO determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hemorrhoidectomy with rectal stricture.  The veteran has 
not submitted a notice of disagreement with this decision.  
The Board, therefore, does not have jurisdiction over that 
claim.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding Board jurisdiction arises from a 
timely notice of disagreement).

On February 9, 2007, the Board granted the veteran's Motion 
to Advance on Docket.  


FINDING OF FACT

1.  In March 1999, the RO granted service connection for PTSD 
and evaluated the disability as 50 percent disabling, both 
effective February 24, 1997.  The veteran was notified of 
this decision in April 1999.  He disagreed with the initial 
evaluation but did not express disagreement with the 
effective date.

2.  In a September 2002 rating decision the RO granted a 100 
percent evaluation for PTSD, effective February 24, 1997.  
The veteran was notified of this decision in October 2002, 
but did not submit a notice of disagreement.

3.  There has been no specific allegation of error in the 
March 1999 or September 2002 rating decisions.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than February 24, 1997, for the grant of service connection 
for PTSD.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.400, 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006), 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA is not required to provide VCAA notice under 38 U.S.C.A. § 
5103(a) where undisputed facts render the claimant ineligible 
for the claimed benefit.  The General Counsel has held that 
VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly, the VCAA is not 
applicable.

Earlier Effective Date

In a rating decision dated in March 1999, the RO granted 
service connection for PTSD with a 50 percent evaluation.  
The grant of service connection and the 50 percent evaluation 
were made effective February 24, 1997.  The veteran submitted 
a timely notice of disagreement with the initial evaluation, 
but did not express disagreement with the effective date of 
the grant of service connection.

In September 2002, the RO awarded a 100 percent evaluation 
for PTSD, effective February 24, 1997.  In October 2002, the 
veteran was notified of this decision and his appeal rights.

The veteran had one year from the April 1999 and October 2002 
notices to submit notices of disagreement with the effective 
dates.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2006).  The claims folder contains no such 
communication, and the veteran has not claimed that he 
submitted timely notices of disagreement with the decisions 
assigning effective dates for service connection and the 100 
percent evaluation.  

The only communications received from the veteran within one 
year of the April 1999 notice reflect his disagreement with 
the initial rating, but make no mention of the assigned 
effective date.  The only communications received within one 
year of the October 2002 notice consist of his April 2003 
statement withdrawing his previous appeal and the June 2003 
statement that he wished to proceed with the previous appeal.  
Neither of these statements contain any indication that he 
disagreed with any aspect of the September 2002 rating 
decision.  

Because there was no timely notice of disagreement, the 
decisions establishing February 24, 1997 as the effective 
date for service connection and the 100 percent evaluation 
are final.

Once a decision as to an effective date becomes final, the 
only route to an earlier effective date is through a 
successful showing of clear and unmistakable error (CUE) in 
the decision that established the disputed effective date.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The veteran and his representative have not specified any 
error in the decisions assigning effective dates for service 
connection and the 100 percent evaluation.  The veteran's 
representative acknowledged in argument to the Board that 
service connection was awarded as of the date of the 
veteran's original claim for service connection.  Unless the 
claim is made within one year of service, the effective date 
of a grant of service connection can be no earlier than the 
date of claim.  38 U.S.C.A. § 5110(a), (b) (West 2002).  

The Board notes the June 2004 and August 2005 letters from 
the VA clinical psychologist, who stated that the veteran had 
suffered from PTSD since his period of service.  Despite the 
examiner's findings, the Board is bound by the laws and 
regulations governing VA benefits.  

In this case, the decisions awarding effective dates are 
final.  There can be no freestanding claim to an earlier 
effective date.  Rudd v. Nicholson, at 300.  The Rudd Court 
held that it was error for the Board to entertain such a 
claim, and indicated that the proper course of action was for 
the Board to dismiss the appeal.  Id.  As the Rudd Court also 
noted, a veteran in these circumstances is not without 
recourse, he can choose to make a future claim of clear and 
unmistakable error in the final decisions establishing 
effective dates.  In any event, the Board is required to 
dismiss the instant appeal.


ORDER

The claim for an effective date earlier than February 24, 
1997, for the grant of service connection and a 100 percent 
evaluation for PTSD is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


